EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Hartmann on 10/28/2021.

The application has been amended as follows: 

Claim 1:  	A fire-resistive cable system comprising an electrical cable housed in a
fiberglass-reinforced thermosetting resin conduit, wherein the electrical cable comprises a
conductor and has one couple of mica tapes surrounding the conductor, the couple of mica tapes being formed of a first mica tape and a second mica tape wound around the first mica tape, each of the first and the second mica tape including a mica layer attached to a backing layer, and the mica layer of the first mica tape faces and contacts the mica layer of the second mica tape; and wherein the first fiberglass-reinforced thermosetting resin conduit is made of a material comprising fibers of a glass selected from E-glass and E-CR-glass, and a resin; and wherein the first mica tape is wound in a winding direction that is opposite to a winding direction of the second mica tape.

Claim 3 is canceled.

Allowable Subject Matter
Claims 1, 2, and 4–9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance the prior art of record fails to disclose, teach, or suggest the claimed fire-resistive cable system comprising an electrical cable comprising a conductor surrounded by a one couple of mica tapes, the couple of mica tapes being formed of a first mica tape and a second mica tape wound around the first mica tape in opposing directions, each of the first and the second mica tape including a mica layer attached to a backing layer, and the mica layer of the first mica tape faces and contacts the mica layer of the second mica tape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786